Citation Nr: 1341220	
Decision Date: 12/13/13    Archive Date: 12/20/13

DOCKET NO.  05-17 573A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to an initial rating greater than 70 percent for posttraumatic stress disorder.

2.  Entitlement to a total disability rating based on individual unemployment.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to April 1971.  This matter was originally before the Board of Veterans' Appeals (Board) on appeal from a June 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul Minnesota where the RO granted service connection for posttraumatic stress disorder (PTSD) and assigned an initial 30 percent rating. 

The Board denied entitlement to an initial rating in excess of 50 percent for PTSD in March 2007.  The Veteran appealed the matter to the United States Court of Appeals for Veterans Claims (Court).  In a May 2008 Order, the Court granted a Joint Motion for Remand (Joint Motion) and remanded the matter back to the Board for further consideration consistent with the terms of the Joint Motion.  The case was thereafter brought before the Board again in December 2009, August 2011, October 2012, and May 2013, at which times the claim was remanded to allow the RO to further assist the Veteran in the development of his claim, consistent with the terms of the Joint Motion.  In a rating decision dated in June 2012, an initial rating of 70 percent was assigned for PTSD.  AB v. Brown, 6 Vet. App. 35 (1993). 

The issue of entitlement to service connection for diabetes mellitus, type II, claimed due to Agent Orange exposure has been raised by the record, but has not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over it, and it is referred to the RO for appropriate action. 

A total disability rating based on individual unemployability (TDIU) is part of an increased rating claim where the Veteran claims his disability causes unemployability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Accordingly, the issue of entitlement to a TDIU is before the Board.  Id. 

The issue of TDIU is remanded to the RO via the Appeals Management Center in Washington, DC.


FINDING OF FACT

During the entire appellate time period, the Veteran's PTSD has been manifested by depression, irritability, angry outbursts, anxiety, short-term memory impairment, impairment with concentration and attention, social withdrawal and isolation, sleep disturbances, hypervigilence, and intrusive thoughts, all causing serious, but not total social and occupational impairment.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 70 percent for service-connected PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).  This claim stems from the grant of service connection and assignment of the initial rating.  Once the underlying claim is granted, as here, further notice as to downstream questions, such as the disability rating and effective date, is not required.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records, as well as identified private and VA medical treatment records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA provided the Veteran with VA examinations in 2004 and 2013.  These medical examinations are adequate, as they were based upon a complete review of the evidence of record, consideration of the Veteran's lay statements, and clinical examination of the Veteran.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486.

PTSD (Increased Rating)

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2013).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 C.F.R. §38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2013).  

The Rating Schedule for the criteria for rating PTSD provides, in pertinent part:

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships . . . . . . . . . . . . . . . . . . . . . . 50

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships . . . . . .. . . . . . . . . . . 70

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  . . . . . . 100

38 C.F.R. § 4.130, Diagnostic Code 9411.

The evidence considered in determining the level of impairment under the Rating Schedule for PTSD is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  Id., Mauerhan v. Principi, 16 Vet. App. 436 (2002).  The DSM-IV provides for a global assessment functioning score (GAF) of 31 to 40 for some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school.  A GAF score of 41-50 represents serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF rating of 51-60 is assigned for moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  DSM-IV, 46-7.  

The Veteran was afforded VA examination in January 2004 and July 2013.  Although there is a nine year gap in between examinations, VA outpatient treatment records indicate consistent, substantial monthly treatment for PTSD more than adequately filling in the gaps between the time periods.  

The Veteran was first afforded a VA examination in January 2004 where the examiner noted the Veteran had many hobbies, was a spiritual person involved in his church, and had a lengthy marriage, with four children.  His social life was limited to mainly work friends, and the Veteran indicated he did not do anything social outside of work.  He had a slightly anxious affect and depressed mood, but otherwise did not exhibit any abnormal behaviors and denied panic attacks, hallucinations, and delusions.  The examiner at that time diagnosed PTSD, assigning a GAF score of 58.  

VA outpatient treatment records from 2003 to 2008 confirm treatment for PTSD described as "mild," with a GAF score of 60.  At that time, the Veteran indicated problems with large crowds and general social issues, but otherwise the Veteran's behavior was considered controlled.  The treatment records note the Veteran's lengthy marriage and four children, but also note familial problems/strain because of his PTSD symptoms, especially increased irritability and anger.  His alcohol abuse was also noted.

The Veteran indicated that he retired from his job in 2008.  He indicated a physical altercation with a co-worker that ultimately led to him retiring.  An October 2008 independent medical opinion includes a professional opinion that the Veteran was unfit to continue working at his profession.  At that time, the Veteran was a mechanic for the United States Postal Office and had been for many years.  The examiner noted the Veteran's problems with focusing and concentrating at work, along with problems with memory and attention to details.  The examiner noted the diagnosis and treatment of PTSD and depression, and found his symptoms made him unfit for his current job.

Shortly thereafter, on March 5, 2009, the Veteran presented to a VA facility indicating a worsening of symptoms.  While his GAF was noted as 55 in January 2009, at that time, a GAF score of 35 was assigned for serious impairment, to include anger, anxiety, depression, restlessness, and irritability.  The Veteran complained of cognitive impairment, marital discord, and suicidal ideation.  Cognitive testing at that time was within normal limits.  The Veteran entered a PTSD program from March 2009 to May 2009.  By the end of March 2009, his GAF score was reassessed at 55.  As of May 2009, his GAF was assessed as 50 with normal thought process, no suicidal ideation, no delusions or hallucinations, and well oriented to time, place, and circumstances. 

The Veteran also underwent alcohol abuse treatment from June 2010 to October 2011, and his VA outpatient treatment records indicate he had been sober since that time.  In 2011 and 2012, the Veteran also underwent anger management treatment.

VA outpatient treatment records from May 2009 through June 2013 indicate GAF scores in the 50 to 55 range.  Most recent 2013 records indicate the Veteran was getting more involved in his church and attempting to be more engaged with his family, to include his wife, children, and grandchildren.  These records also note infrequent thoughts of suicidal ideation, problems with anger, short-term memory, and concentration.  2013 medical records also indicate the Veteran became more socially isolated through the years where he prefers to be alone and only socializes with his family.

April 2013 to June 2013 VA outpatient treatment records further indicate complaints and testing for cognitive impairment. The Veteran complained of short-term memory problems, being easily distracted, and an inability to organize his thoughts.  Cognitive testing and speech pathology indicate "some" abnormalities, with short-term memory, impulse control, and organization.  The Veteran did not meet the diagnostic criteria for a cognitive disorder and was not found to have traumatic brain injury.  As of June 2013, despite the Veteran's occasional suicidal thoughts, the Veteran was considered a low risk of self-harm and had remained sober since 2011.  

The Veteran was most recently afforded a VA examination in July 2013, where the examiner confirmed the PTSD diagnosis and assigned a GAF score of 50, with occupational and social impairment, with deficiencies in most areas such as work, school, family relations, judgment, thinking, and/or mood.  The examiner found the Veteran's psychiatric disorder had worsened since the last 2004 examination to include symptoms of anxiety, depression, low energy and motivation, hopelessness, and suicidal isolation.  The examiner also described the Veteran as "quite socially isolated."  Although he had a lengthy marriage, the examiner noted the Veteran felt detached from his wife and children, and preferred to stay at home alone.  The Veteran also struggled with anger and irritability.  The examiner further noted that the Veteran retired from his job in 2008 because of anxiety and low mood, but also found that the Veteran's PTSD did not cause total occupational and social impairment.  The examiner noted the Veteran attended church weekly and claimed to have "lots of friends," but did not spend time with them.  The examiner reported mild memory loss, hypervigilance, depressed mood, anxiety, irritability, and difficulty concentrating.  The Veteran's affect was restricted and he indicated a decreased interest in activities.

None of the medical evidence suggests at any time the Veteran exhibited psychotic symptoms, such as hallucinations or delusions.  The Veteran struggled with suicidal thoughts throughout the appellate time frame, but had never made an attempt and most recently was determined "low risk" of harm to himself or others.  The Veteran denied panic attacks and did not exhibit inappropriate behavior.  Rather, the Veteran's PTSD throughout time has been manifested by irritability, anger, depression, anxiety, suicidal thoughts, social isolation, and cognitive problems, such as mild memory loss.  The Veteran also retired from his long-standing job in 2008 due to his PTSD symptoms.  Prior to 2008, he did not have problems maintaining long-term employment.

In short, the Veteran's manifestations throughout the pendency of this appeal have been consistently described.  The Veteran had a temporary increase of symptoms on or around March 2009, which was short-lived.  While there is evidence that his symptoms worsened with time, there is no distinct period of time that the Board finds the Veteran had total occupational and social impairment or otherwise meets the 100 percent schedular criteria.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  While the Veteran has short-term memory impairment and problems with concentration, the evidence does not support "gross impairment" of thought processes or communication.  Delusions, hallucinations, or grossly inappropriate behavior has not been shown.  While the Veteran had suicidal thoughts, he has never been found to be a persistent danger of hurting himself or others.  He has been found to be able to perform activities of daily living and is oriented to time or place.  The Veteran has been described as "quite socially isolated" and retired from his job in 2008 due to PTSD symptoms, but no medical professional has ever opined, and the other evidence does not show, that the Veteran is totally occupationally impaired due to his PTSD.  

Extraschedular Consideration

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2013).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  However, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2013). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render the already assigned rating inadequate.  The Veteran's service-connected PTSD was evaluated as a mental disorder pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411, the criteria of which is found by the Board to specifically contemplate the level of occupational and social impairment caused by this disability.  Id.  During the entire appellate time period, the Veteran's PTSD has been manifested by depression, irritability, angry outbursts, anxiety, short-term memory impairment, impairment with concentration and attention, social withdrawal and isolation, sleep disturbances, hypervigilence, and intrusive thoughts, all causing serious, but not total social and occupational impairment.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's experiences are congruent with the disability picture represented by a 70 percent disability rating.  An evaluation in excess of 70 percent are provided for certain manifestations of PTSD, but the medical and other evidence of record demonstrate that those manifestations are not present in this case.  The criteria for a 70 percent rating reasonably describe the Veteran's disability level and symptomatology.  Consequently, the Board concludes that a schedular evaluation is adequate and that referral of the Veteran's case for extraschedular consideration is not required.  See 38 C.F.R. § 4.130, Diagnostic Code 9411; see also VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996). 

In reaching this decision, the Board considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against the Veteran's claim of entitlement to an initial evaluation in excess of 70 percent for PTSD, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An initial rating in excess of 70 percent for service-connected PTSD is denied. 


REMAND

As noted in the introduction, the Veteran claims his PTSD causes unemployability and, in fact, was a major factor in his decision to retire from his job in 2008.  According to medical records, to include an April 2013 VA outpatient treatment record, the Veteran knocked down a co-worker at work and had other problems due to his PTSD symptoms.  In October 2008, a private psychologist opined that the Veteran was unfit to return to his job as a mechanic at the United States Postal Office, and the Veteran retired from his job in 2008.

Current medical evidence, to include a July 2013 VA examination, indicates significant PTSD symptoms causing social and occupational impairment.  The Veteran had cognitive impairment, affecting his short-term memory and concentration.  The 2013 VA examiner, however, did not find the Veteran's PTSD caused total occupational and social impairment.  Similarly, the October 2008 private opinion does not indicate the Veteran is precluded from any type of gainful employment due to his PTSD.

The medical evidence raises a claim of TDIU in this case.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In a claim for TDIU, the duty to assist requires that VA obtain an examination that includes an opinion on what effect the Veteran's service-connected disabilities have on his ability to work.  Friscia v. Brown, 7 Vet. App. 294 (1994).  A VA examination is indicated.
Additionally, the Veteran should be provided with an updated notice letter for the issue on remand and recent VA outpatient treatment records from June 2013 to the present should be obtained.

Accordingly, the case is remanded for the following action:

1.  The RO must provide the Veteran appropriate notice regarding the issue of TDIU on appeal. 

2.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims, to include any VA or non-VA facilities at which he received treatment for his PTSD.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  Regardless of his response, the RO must request all treatment records from the VA Medical Center since June 2013.  All attempts to secure this evidence must be documented in the claims file by the RO. If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence. The Veteran and his representative must then be given an opportunity to respond. 

3.  After completion of paragraphs 1 and 2, and after all requested records are obtained to the extent available, the Veteran must be afforded an appropriate VA examination to determine the effects of his service-connected disabilities on his ability to obtain and maintain employment, consistent with his education and occupational experience.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records that were reviewed.  All necessary special studies or tests are to be accomplished.  The examiner must elicit from the Veteran and record for clinical purposes a full work and educational history.  Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must provide an opinion as to whether the Veteran's service-connected disabilities of PTSD, hearing loss, tinnitus, hepatitis B, and malaria render him unable to secure or follow a substantially gainful occupation consistent with his education and occupational experience.  This opinion must be provided without consideration of his nonservice-connected disabilities, or age.  A complete rationale for all opinions must be provided. If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

4.  The RO must notify the Veteran that it is his responsibility to report for the examinations and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for an examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After an adequate opportunity to respond, the appeal must be returned to the Board for appellate review. 

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


